 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO CORREA,                                  Case No.: 1:19-cv-00369-DAD-JLT (PC)

12                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S SECOND
                                                      MOTION TO EXTEND TIME TO FILE
13           v.                                       AMENDED COMPLAINT

14    BRAUDRICK, et al.,                              (Doc. 16)

15                       Defendants.                  60-DAY DEADLINE

16

17          On November 22, 2019, Plaintiff filed a motion to extend time to file an amended
18   complaint. (Doc. 16.) This is Plaintiff’s second motion for an extension of time. Plaintiff states
19   that he is in administrative segregation with limited access to the resources he needs to prepare
20   his amended complaint. (Id. at 3.) He states that he will be released from administrative

21   segregation in December. (Id.) Good cause appearing, the Court GRANTS Plaintiff sixty days

22   from the date of service of this order to file an amended complaint.

23
     IT IS SO ORDERED.
24

25      Dated:     November 26, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
